                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

THOMAS WASHINGTON,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )              No. 4:19-CV-1041 SNLJ
                                                 )
ROBERT WUDEL, et al.,                            )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Thomas Washington

(registration no. 1171509), an inmate at Missouri Eastern Correctional Center ("MECC"), for

leave to commence this action without payment of the required filing fee. For the reasons stated

below, the Court finds that plaintiff does not have sufficient funds to pay the entire filing fee and

will assess an initial partial filing fee of $6.56. See 28 U.S.C. § 1915. Furthermore, based upon a

review of the complaint, the Court finds that the complaint should be dismissed pursuant to 28

U.S .C. § 1915(e)(2)(B).

                                      28 U.S.C. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id.

        Plaintiff has submitted an affidavit and a certified copy of his prison account statement

for the six-month period immediately preceding the submission of his complaint. A review of

plaintiffs account indicates an average monthly deposit of $32.82 Accordingly, the Court will

assess an initial partial filing fee of $6.56.

                                          28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune from such relief. An action

is frivolous if "it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action is malicious when it is undertaken for the purpose of harassing

litigants and not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F.

Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1059 (4th Cir. 1987).

        To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937,

1950-51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of

a cause of action [that are] supported by mere conclusory statements." Id. at 1949. Second, the

Court must determine whether the complaint states a plausible claim for relief. Id. at 1950-51.

This is a "context-specific task that requires the reviewing court to draw on its judicial

experience and common sense." Id. at 1950. The plaintiff is required to plead facts that show

more than the "mere possibility of misconduct."          Id.    The Court must review the factual

allegations in the complaint "to determine if they plausibly suggest an entitlement to relief." Id.



                                                 -2-
at 1951 . When faced with alternative explanations for the alleged misconduct, the Court may

exercise its judgment in determining whether plaintiffs proffered conclusion is the most

plausible or whether it is more likely that no misconduct occurred. Id. at 1950, 1951-52.

                                            The Complaint

        Plaintiff, Thomas Washington, an inmate at Missouri Eastern Correctional Center

("MECC"), brings this action pursuant to 42 U.S.C. § 1983. He names the following individuals

as defendants in this action: Robert Wudel (Doctor); Dana Jost (Nurse Practitioner); Corizon

Medical Service; and Jeffrey Clark (Nurse). Plaintiff brings this action against defendants in both

their individual and official capacities.

        Plaintiff asserts that between the months of August and September 2012, during his

incarceration at Southeast Correctional Center ("SECC"), he developed hair loss. He states that

he continued losing his hair during the next year, and he submitted medical service requests at

SECC to review his situation, although he does not indicate to whom he submitted those

requests.

       Plaintiff states that in August of 2013 , he was transferred to Farmington Correctional

Center ("FCC"). He claims that after his transfer to FCC, he was examined by defendant Dana

Jost and Jeffrey Clark, both nurses at the facility . Plaintiff alleges that he was told by defendants

that he was suffering from Tinea Capitis, ringworm of the scalp. He was given a variety of

treatment at FCC, without success. Plaintiff states that he was then given a second diagnosis,

however, of Alopecia Areata in June of 2014, by an unnamed medical doctor, and various other

treatments were tried. Plaintiff admits that various shampoos, pills, "treatments," and injections

were tried. Nonetheless, nothing seemed to work.

        Plaintiff states that at present he is completely bald, and he has no hair on his scalp or

body, as he suffers from Alopecia Universalis. He states that while at FCC, Dr. Robert Wudel



                                                 -3-
told him that he was unable to treat his condition because of his thyroid condition. Plaintiff

complains that even when his thyroid condition "got better" Dr. Wudel "refused. " Plaintiff

claims that Dr. Wudel told him that his concern was that his hair would just fall out again. The

doctor told plaintiff that he would "leave it to a specialist upon [his] return to society."

        Plaintiff claims that in December of 2014, he went to medical to get his blood drawn for

the purposes of checking his psychiatric medication levels. He states that Nurse Courtney noticed

that his pupils were dark yellow and when she examined his forearm, she noticed his body was

hot and flushed. Plaintiff alleges that he was placed in ICU at FCC and diagnosed as having the

flu. He claims he was escorted to medical confinement with another inmate, but he asserts that

his cell was poorly insulated, dusty, had mice in the walls, and not conducive to good health.

Plaintiff states that during this time period his presumed flu was treated with Tylenol.

        Plaintiff asserts that after a few days when it became apparent he was not getting better,

he was taken to the local hospital, sometime around January of 2015, where they discovered he

had edema due to "leaky tissues," and sodium accumulated around his liver and kidneys. He was

soon after diagnosed with sarcoidosis, and he underwent surgery to remove damaged tissue.

Plaintiff claims that he was told by a physician at the hospital that his pain with sarcoidosis was a

matter for his regular doctors. He does not indicate whether the physicians at FCC adequately

treated his pain.

        Plaintiff claims that between January and February of 2015, he lost almost seventy-five

pounds of edema and was placed on prednisone to treat the sarcoidosis. Plaintiff does not state

who placed him on the prednisone, but he complains that it has caused gynecomastia, or an over-

development of breast tissue, in his left breast. Plaintiff states that he was diagnosed with the

condition by a doctor at MECC in 2019, despite starting the prednisone in 2015 . Plaintiff does

not state how long he actually took/was taking the prednisone for his sarcoidosis.



                                                 -4-
         In his request for relief, plaintiff seeks compensatory damages.

                                                     Discussion

         Plaintiffs claims for deliberate indifference to his medical needs fail to state a claim

upon which relief may be granted with respect to plaintiffs claims against defendants in their

individual capacities. 1

         Taking the allegations in the complaint as true, plaintiff knew as early as June 2014 that

he was suffering from Alopecia Areata and that none of the medical interventions attempted by

defendants Wudel, Jost or Clark had worked for plaintiff. He states that pills, injections,

shampoos and other treatments had been used without success by that time. And plaintiff states

that Dr. Wudel told him that he could no longer attempt to treat his disease after that time

because of plaintiffs thyroid disease. Although plaintiff disagrees with Dr. Wudel' s decision not

to try additional treatments in conjunction with plaintiffs thyroid treatments, such disagreement

does not state a claim for deliberate indifference.

         To state a claim for medical mistreatment, plaintiff must plead facts sufficient to indicate

a deliberate indifference to serious medical needs. Estelle v. Gamble , 429 U.S. 97, 106 (1976);

Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995). Allegations of mere negligence in

giving or failing to supply medical treatment will not suffice. Estelle, 429 U.S. at 106. In order to

show deliberate indifference, plaintiff must allege that he suffered objectively serious medical

needs and that defendants actually knew of but deliberately disregarded those needs. Dulany v.

1Plaintiffs claims against defendants in their official capacities also fail to state a claim upon which relief may be
granted. Although plaintiff has not indicated whether defendants are employees of the Missouri Department of
Corrections or Corizon Medical Services, it matters not. Naming a government official in his or her official capacity
is the equivalent of naming the government entity that employs the official. If defendants are employees of the State
of Missouri, they cannot be considered persons under§ 1983. Will v. Michigan Dep 't of State Police, 491 U.S. 58,
71 ( 1989). If the employees are considered employees of Corizon , in order to state a claim against an official in his
or her official capacity, plaintiff must allege that a policy or custom of his or her employer is responsible for the
alleged constitutional violation. Monell v. Dep 't of Social Services, 436 U.S. 658, 690-91 (1978). The instant
complaint does not contain any allegations that a policy or custom ofCorizon was responsible for the alleged
violations of plaintiffs constitutional rights. Therefore, plaintiffs allegations against Corizon fail to state a claim
upon which relief may be granted.



                                                         -5-
Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). Allegations of mere negligence in giving or

failing to supply medical treatment will not suffice. Estelle, 429 U.S. at 106. In order to show

deliberate indifference, plaintiff must allege that he suffered objectively serious medical needs

and that defendants actually knew of but deliberately disregarded those needs.

       The record therefore shows that defendants were treating plaintiffs Alopecia disease

pursuant to their medical training for several years and it wasn't until all available treatments

were tried that defendants stopped such treatments. Additionally, although plaintiff makes much

of defendant Wudel ' s decision to stop treatment for his Alopecia during plaintiffs difficulties

with his thyroid, the Court must defer to the doctor's medical decisions with regard to this issue.

As such, he has failed to state a claim for relief with respect to his Alopecia claims.

       Similarly, plaintiff cannot state a claim for deliberate indifference with respect to his

sarcoidosis diagnosis. Although defendants may not have recognized that plaintiff was suffering

from sarcoidosis at the beginning of his acute illness, the medical providers recognized that he

was in need of acute care and monitoring, which plaintiff admits that he was given. Plaintiff also

admits that within just a few days of monitoring and care he was taken to the hospital for

additional testing as to his illness. For a claim of deliberate indifference, "the prisoner must show

more than negligence, more even than gross negligence, and mere disagreement with treatment

decisions does not rise to the level of a constitutional violation."        Estate of Rosenberg v.

Crandell, 56 F.3d 35, 37 (8th Cir. 1995). Thus, plaintiff has failed to show that defendants were

deliberately indifferent to his medical needs with respect to his sarcoidosis.

       As for plaintiffs claims that he developed gynecomastia as a result taking prednisone for

his sarcoidosis, the Court cannot say that this was deliberate indifference on behalf of

defendants. Plaintiff has not indicated who prescribed him prednisone for treatment for

sarcoidosis, nor has he alleged whether he was told of the potential side effects of the drug and if



                                                -6-
there were other treatments available for his sarcoidosis, i.e. the cost/benefit analysis of taking

the treatment. Thus, plaintiff cannot show that he was subjected to deliberate indifference by the

defendants in this lawsuit for being prescribed prednisone for his sarcoidosis.

       Last, the Court will address plaintiffs assertions that his conditions of confinement were

in violation of the Eighth Amendment during his medical isolation. The Supreme Court has

stated that the "Constitution does not mandate comfortable prisons," Rhodes v. Chapman, 492

U.S. 337, 349 (1981), and that only "extreme deprivations" that deny "the minimal civilized

measure of life' s necessities are sufficiently grave to form the basis" of a § 1983 conditions-of-

confinement claim. Hudson v. McMillian , 503 U.S . 1, 9 (1992). "Although the Constitution

does not mandate comfortable prisons, inmates are entitled to reasonably adequate sanitation,

personal hygiene, and laundry privileges, particularly over a lengthy course of time." Whitnack

v. Douglas Cty. , 16 F .3d 954, 957 (8th Cir. 1994) (internal quotation and citations omitted).

"Conditions of confinement, however, constitute cruel and unusual punishment ' only when they

have a mutually enforcing effect that produces the deprivation of a single, identifiable human

need such as food, warmth, or exercise."' Id. (quoting Wilson v. Seiter, 501 U.S . 294, 304-05

(1991)). "Nothing so amorphous as ' overall conditions' can rise to the level of cruel and unusual

punishment when no specific deprivation of a single human need exists." Id. (quoting Wilson,

501 U.S. at 305). "Conditions, such as a filthy cell, may be 'tolerable for a few days and

intolerably cruel for weeks or months. "' Howard v. Adkison, 887 F.2d 134, 137 (8th Cir. 1989)

(quoting Hutto v. Finney, 437 U.S. 678, 687 (1978)).

       To state a claim for unconstitutional conditions of confinement under the Eighth

Amendment, an inmate must show that the alleged deprivations denied him the minimal civilized

measure of life ' s necessities and that defendants were deliberately indifferent to excessive risk to




                                                 -7-
his health or safety. E.g. ,Seltzer-Bey v. Delo, 66 F.3d 961 , 964 (8th Cir. 1995) ("Eighth

Amendment does not absolutely bar placing an inmate in a cell without clothes or bedding.").

       Unfortunately, plaintiffs allegations that he was in a medical isolation cell for just a few

days which was poorly insulated, dusty, had mice in the walls, and not conducive to good health

simply does not suffice as unconstitutional conditions of confinement in this instance. Thus,

plaintiffs Eighth Amendment claims regarding his cell conditions in medical isolation are also

subject to dismissal.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $6.56

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#4] is DENIED AS MOOT.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this J..J:ti,_day of March, 2020.




                                                 STEPfIENN.LlMBAUGH, ~.
                                                 UNITED STATES DISTRICT JUDGE



                                                 -8-
